Russell, J.
1. The instruction to the jury of which complaint is made in the motion for a new trial was practically in accordance with the principle announced in Gann v. State, 30 Ga. 67; and the defendant’s theory that the shooting by him was in self-defence was fully and accurately presented, in connection with the statement that, if both parties mutually intended to fight, and went and got their weapons for that purpose, they would be guilty of the offense-of shooting at another.
2. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.